Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendants’ cross motions seeking dismissal of the complaint in this legal malpractice action, filed December 16, 1999, as time-barred. Contrary to the contention of plaintiff, the continuous representation rule does not warrant a different result. Even assuming, arguendo, that defendants maintained a continuous relationship with plaintiff pursuant to the retainer agreement, we conclude that the relationship ceased to exist when plaintiff retained new counsel and sent defendants’ law office a discharge letter dated October 1, 1996 (see, Lazzaro v Kelly, 87 AD2d 975, 976, affd 57 NY2d 630; Piliero v Adler & Stavros, 282 AD2d 511, 512; Aaron v Roemer, Wallens & Mineaux, 272 AD2d 752, 754-755, lv dismissed 96 NY2d 730; cf., Gray v Wallman & Kramer, 224 AD2d 275, 275-276). In view of our determination, we need not consider plaintiff’s remaining contentions. (Appeal from Order of Supreme Court, Onondaga County, Centra, J. — Dismiss Pleading.) Present — Green, J. P., Hayes, Hurlbutt, Burns and Lawton, JJ.